Citation Nr: 1437033	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-04 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable rating for Human Immunodeficiency Virus (HIV).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1988 to March 2010.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which, in part, granted service connection for HIV, bruxism and left ear hearing loss retroactively effective from April 1, 2010, the day following the Veteran's discharge from the military when he had returned to life as a civilian.  The decision conversely denied his claims for restless leg syndrome and hypogonadism.

In January 2011, during the pendency of this appeal, a Decision Review Officer (DRO) additionally granted service connection for the hypogonadism.  And shortly thereafter, in February 2011, on his VA Form 9, Substantive Appeal to the Board, the Veteran limited his appeal to his claim for an initial compensable rating for his HIV.  Therefore, this is the only claim still at issue before the Board.

In July 2013, as support for this claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A copy of the transcript is in the claims file, so of record.  The Veteran also submitted a written statement in further support of his claim immediately following the hearing, and he waived his right to have the RO initially consider this additional evidence as the Agency of Original Jurisdiction (AOJ), preferring instead that the Board do so in the first instance.  See 38 C.F.R. § 20.1304 (2013).


FINDING OF FACT

Throughout the appeal period, the Veteran's HIV has not been manifested by definite medical symptoms, T4 cell of 200 or more and less than 500, and on approved medication(s), or with evidence of depression or memory loss with employment limitations.


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating for the HIV.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.88b, Diagnostic Code 6351 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

When, as here, the claim arose in the context of the Veteran trying to establish his underlying entitlement to service connection, and this since has been granted and he has appealed a "downstream" issue such as the initial rating assigned for his disability, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  So, in this situation, VA is not required to provide him additional VCAA notice concerning the downstream disability rating and effective date elements of his claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  According to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.

Here, prior to initially adjudicating the Veteran's claim of entitlement to service connection, so in the preferred sequence, an October 2009 letter was sent to him in accordance with the duty-to-notify provisions of the VCAA.  Moreover, once he appealed the "downstream" initial rating for his HIV, the RO sent him the required SOC, also since has provided him a supplemental SOC (SSOC), which together focused on this "downstream" initial rating element of his claim.  That satisfied VA's notice obligation concerning this downstream claim.  Therefore, he has received all required notice concerning this claim.

The Board also finds that VA has made reasonable efforts to assist him in obtaining evidence necessary to substantiate this claim.  38 U.S.C.A. § 5103A (West 2002).  To this end, his service treatment records (STRs) have been obtained and associated with his claims file for consideration, as well as all post-service pertinent or identified records that could be obtained.  He additionally had VA examinations in February 2010, April 2011 and June 2012 assessing and reassessing the severity of his HIV.  These VA examinations are adequate for rating this disability because the reports contain the information needed to address the applicable rating criteria.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist him with this claim therefore has been met.

Further, concerning the July 2013 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  During the hearing, to this end, the presiding VLJ noted the basis of the prior determinations and the elements of the claim that were lacking to substantiate it.  The presiding VLJ sought to identify any pertinent evidence not then currently of record that might have been overlooked or was outstanding that might help to substantiate the claim.  Further, during the hearing the presiding VLJ, the Veteran's representative, and the Veteran collectively discussed him wanting to hold the record open for an additional 30 days after the hearing to allow him time to obtain and submit supporting evidence.  And, as mentioned, the Veteran also submitted the additional written argument immediately after the hearing.  In that additional statement, he discussed why he believes he is entitled to a higher initial rating for his HIV, including with specific reference to rating criteria in VA's Rating Schedule.  In this way he evidenced his actual knowledge of the type of evidence and information needed to substantiate this claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the hearing.  Accordingly, the Board finds that, consistent with Bryant, the presiding VLJ complied with the duties set forth in § 3.103(c)(2).

II. Entitlement to an Initial Compensable Rating for HIV

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Regulations require that, where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In initial-rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as a "staged" rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Indeed, the Court also since has extended this practice even to claims that do not involve initial ratings, rather, also established ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In a claim for increased rating, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

HIV-related illness is rated under 38 C.F.R. § 4.88b, Diagnostic Code 6351.  According to Diagnostic Code 6351, a noncompensable evaluation is assigned where the illness is asymptomatic, following initial diagnosis of HIV infection, with or without lymphadenopathy, or has a decreased T4 cell count.  A 10 percent evaluation is assigned following development of definite medical symptoms, T4 cell count of 200 or more and less than 500, and on approved medication(s), or; with evidence of depression or memory loss with employment limitations.  A 30 percent evaluation is assigned with recurrent constitutional symptoms, intermittent diarrhea, and where the veteran is on approved medication(s), or; with minimum rating with T4 cell count less than 200, or Hairy Cell Leukoplakia, or Oral Candidiasis.  Refractory constitutional symptoms, diarrhea, and pathological weight loss, or; minimum rating following development of AIDS-related opportunistic infection or neoplasm, warrants a 60 percent evaluation.  AIDS with recurrent opportunistic infections or with secondary diseases afflicting multiple body systems; HIV-related illness with debility and progressive weight loss, without remission, or few or brief remissions, warrants a 100 percent evaluation. 

Note (1) to Diagnostic Code 6351 defines "approved medication(s)" to include medications prescribed as part of a research protocol at an accredited medical institution.  Note (2) explains that psychiatric or central nervous system manifestations, opportunistic infections, and neoplasms may be rated separately under appropriate codes if higher overall evaluation results, but not in combination with percentages otherwise assignable in accordance with the above Code criteria. 


The Veteran contends that he is entitled to a compensable rating for his HIV because, following his initial diagnosis in 2003 while on active duty in the Navy, his T4 counts were below 500 in July 2004, January 2005 and May 2007, and he is prescribed Atripla.  In addition, he believes that, because his chronic diarrhea consequently impacts his social and occupational activities, he should receive a higher 30 percent disability rating.  The preponderance of the evidence is against this claim, however, so it must be denied.

The first thing worth noting is that most, indeed if not all, of the T4 counts the Veteran has cited - including in his most recent July 2013 written statement following the testimony he gave during his hearing - refer to readings during his service (when he was under the auspices of the service department), not in the years since his discharge in March 2010 when VA took over and assumed responsibility.  Even he readily concedes there was a progressive improvement in the readings, not instead a worsening, partly owing to the appropriate medical care he fortunately was able to receive.

In order to meet the requirements for the next higher rating of 10 percent for HIV, the evidence must show development of definite medical symptoms, T4 cell count of 200 or more and less than 500, and on approved medication(s), or with evidence of depression or memory loss with employment limitations.  See 38 C.F.R. § 4.88b, Diagnostic Code 6351.

The Veteran's STRs reflect that his HIV-1 Antibody Test was positive in February 2003 and he was prescribed Combivir and Sustiva in 2004, which helped to keep his viral load down.  A review of these records also shows that his T4 counts were below 500 in July 2004, January 2005 and May 2007.  In addition, these records show that his HIV was characterized as "asymptomatic", albeit with notations of chronic diarrhea.  But due to his complaints of chronic diarrhea with Combivir and Sustiva, his medication was changed to Atripla in 2010.


Upon VA examination in February 2010, he reported that his condition had been currently active for seven years.  The condition did not affect his general body health.  Secondary to the HIV infection, he stated that he had diarrhea, but denied having depression, memory loss, fever, cough, swollen lymph nodes, shortness of breath, vision loss and difficult / painful swallowing.  It was noted that he was on Atripla for now and that the response had been good.  There were no reports of being hospitalized or any surgery for this condition.  He denied experiencing any overall functional impairment on account of this condition.  The examiner confirmed the diagnosis of HIV and stated that the Veteran's subjective factors were weakness while the objective factors were treatment protocol.  He added that, according to the Center for Disease Control (CDC) guidelines, the Veteran did not have AIDS.  There was no active opportunistic infection or neoplasm.  There were no effects of the condition on the Veteran's usual occupation and daily activity.

Moreover, a review of the Veteran's VA treatment records shows that he had a CD4 (T4) count of 743 in June 2010.  In a June 2010 progress note, it was indicated that his diarrhea had not improved, but, as mentioned, it was determined that his chronic diarrhea was presumed to be a side effect of his medication after extensive evaluations for other possible explanations had negative results.  Again in October 2010 he complained of chronic diarrhea but reported that it had decreased since his medication had been switched to Atripla.  His CD4 count was 684.  Additionally, his HIV was characterized as "asymptomatic" pursuant to the CDC's classification.

Upon VA examination in April 2011, the Veteran indicated that his medication was effective and had kept his viral load at an undetectable level.  He reported that his CD4 cell count had rebounded from 400 in July of 2004 and 356 in May of 2007 to 864 in October 2010 with a continued undetectable viral load.  His constitutional symptom was diarrhea occurring 20 out of 30 days per month with more than three stools per day, usually no stooling during the night.  He denied having any skin rashes and dermatologic symptoms.  He also did not experience any weight loss.  He reported that, since December 2010, he had worked as a subcontractor at the naval shipyards doing electrical work and had no time loss from work since.  The examiner diagnosed HIV-related illness with diarrhea and frequent stooling 20 out of 30 days per month on Atripla.

Yet again a review of the VA treatment records from May 2011 to May 2012 notes that he had chronic diarrhea due to his medication.  But in May 2011 his CD4 count was 938, 983 in November 2011, and 984 in May 2012.  No physical debility or progressive weight loss attributable to his HIV was noted.  Further, his HIV continued to be classified as "asymptomatic".

The Veteran had another VA examination in June 2012.  His history of HIV was chronicled and it was noted that he was then currently taking Atripla for his disability.  His noted complication was diarrhea due to this medication.  His diarrhea was described as intermittent, occurring 20 out of 30 days a month, sometimes at night but with no blood or mucous.  The examiner also noted that the Veteran had fatty liver syndrome.  There were no other complications attributable to his HIV nor did he have any opportunistic infections.  He did not have depression or any other mental health condition attributable to the HIV.  The examiner summarized the Veteran's HIV as asymptomatic, with or without lymphadenopathy or decreased T4 cell count.  Further, the examiner stated that the Veteran's HIV did not impact his ability to work - noting that he had no time loss from his job for the past 12 months.

Additionally, VA treatment records show that his CD4 count was 1020 in November 2012.  These records also indicate he has continued to report experiencing chronic diarrhea.

Nevertheless, unfortunately, based on the medical and other evidence that is relevant to this claim, an initial compensable rating is not warranted.  To reiterate, a higher evaluation requires evidence of the development of definite medical symptoms, T4 cell count of 200 or more and less than 500, and on approved medication(s), or with evidence of depression or memory loss with employment limitations.  These symptoms have not been shown in this case over any portion of the rating period on appeal.  Although the Veteran has had T4 cell counts below 500 at various periods, it has never fallen below 356.  His HIV repeatedly has been characterized as "asymptomatic" with diarrhea due to his prescribed medication, Atripla.  There are no other apparent complications of his HIV nor does he have any opportunistic infections.  He does not have recurrent constitution symptoms including fever, weight loss, fatigue, malaise and a decreased appetite attributable to this syndrome.  He does not suffer from depression or memory loss with employment limitations nor does he have Hairy Cell Leukoplakia or Oral Candidiasis.  

He conversely testified during his July 2013 hearing that he had lost time from work because of his chronic diarrhea.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of his HIV.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is competent to describe his symptoms and their effects on his employment and daily activities.  But contrary to his testimony during his hearing, he earlier had reported during his April 2011 and June 2012 VA examinations that he had not lost any time from work on account of his HIV.  Aside from that, all three VA examiners (so in agreement) indicated there was no effect on his social and occupational activities owing to the HIV.

As the preponderance of the evidence is against assigning an initial compensable rating for the HIV, the benefit-of-the-doubt doctrine is inapplicable and this claim must be denied.  38 C.F.R. § 4.3.

A. Extra-schedular Consideration

In evaluating the Veteran's claim for a higher initial rating for this disability, the Board also has considered whether he is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).


As part of the evaluation for an extra-schedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit-of-the-doubt doctrine applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected disability in considering whether he is entitled to an extra-schedular rating.

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.


Throughout the period on appeal, the Veteran's complaint regarding his HIV has been primarily of chronic diarrhea as a side effect of his prescribed medication, which is contemplated by the regular schedular rating criteria.  Consequently, he does not have an exceptional or unusual disability picture.  It therefore is unnecessary to reach the further, downstream, questions in the Thun analysis.

In conclusion, since the Rating Schedule adequately addresses the symptoms and consequent impairment from his HIV, referral to the Director of the Compensation and Pension Service pursuant to 38 C.F.R. § 3.321(b)(1) is unwarranted.  See Thun, supra.  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996). 


ORDER

The claim of entitlement to an initial compensable rating for HIV is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


